NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSE M. HADDOCK-LEON,                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-57
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward
and Mark D. Kiser, Judges.

Howard L. Dimmig, II, Public Defender,
and Lisa Lott, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.